Citation Nr: 1700873	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  11-15 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 2004 to July 2010.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and December 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The case was subsequently transferred to the RO in Waco, Texas.  The Veteran testified before the undersigned in an October 2015 hearing.  A hearing transcript was associated with the claims file and reviewed prior to this decision.  

The Board issued a decision denying the hypertension claim in January 2016, and the Veteran appealed that decision to the Court of Appeals for Veterans Claims (Court).  In September 2016, the Court granted a Joint Motion for Remand for the Board to reconsider this issue.

The issues of increased ratings for the neck, back, and GERD were previously remanded in January 2016, have not returned to the Board, and will be addressed in a future decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion for Remand asserts that the Board did not adequately consider the implications of the Veteran's report of blurred vision, specifically, whether the report indicated a worsening of his condition or merited referral for extra-schedular consideration.  The February 2013 examiner found that the Veteran's hypertension had no additional symptomatology.  However, the Veteran's report of blurred vision came during the October 2015 Board hearing, after the examination.  A treatment note from July 2013 indicates that the Veteran's hypertension was controlled.  Additionally, the majority of blood pressure readings from 2013, 2014, 2015, and 2016 were consistent with prior readings not showing systolic pressure of 160 or diastolic pressure of 100, which is required for a compensable rating, but readings from September and November 2016 were 155/90 and 160/100, respectively.  See 38 C.F.R. § 4.104, DC 7101 (rating criteria for hypertension).  To the extent that the record suggests a possible worsening, a new examination is needed to provide a current disability picture.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Then, schedule the Veteran for a VA examination for his hypertension.  The examiner should measure and record the current level of symptoms and disability and address the following:

a. Is the Veteran's report of blurred vision at least as likely as not a symptom of his hypertension?

If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or is due to the limits of scientific or medical knowledge.

3. If the evidence shows blurred vision or any other symptom of hypertension not addressed by the rating schedule, refer the case to the Director of Compensation Service for extra-schedular consideration.

4. If any benefit sought on appeal remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




